DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 2/14/2022.
Claims 1-25 are pending.

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 05/10/2021 is acknowledged.
Claims 4-10, 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Claims 1-3, 11-13 are examined.

Response to Arguments
Applicant's arguments on the 35 U.S.C. 103 rejection have been fully considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 11 is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Connell-Giammatteo et al. (US 2014/0052738, hereafter “Connell”).

For claim 1, Segal discloses a method for authoring a multimedia project at a swarm interface device (fig. 5, user devices as swarm devices), the method comprising: 
providing a first set of multimedia content comprising a first multimedia clip to a swarm comprising a plurality of swarm members, wherein the plurality of swarm members comprises a plurality of swarm sources; receiving a second set of multimedia content comprising a second multimedia clip from the plurality of swarm sources ([0025], [[0029],  a server receives video clips from different users or swarm members, each of which is a swarm source); and 
providing a graphical user interface (GUI) for authoring the multimedia project displaying the first set of multimedia content and the second set of multimedia content a GUI for crowdsourcing, editing video service of a time aligned aggregated video from different users)
providing editing tools that position the first multimedia clip from the first set of multimedia content alongside at least one piece of multimedia content comprising the second multimedia clip from the second set of multimedia content aligned along a single project timeline viewable on the swarm interface device (fig. 4, [0059], clips or segments of video files from different users/ sources are aligned on a timeline by a server, [0060], server editing of the clips, [0061]-[0062], user editing of the clips).

Claim 11 is rejected for the same rationale in claim 1. See Connell, fig. 5 for a non-transitory machine readable medium.

Claim(s) 2, 12 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Connell in view of Segal et al. (US 2019/0020853, “Segal”).

For claims 2, 12, in addition to the rationale in claims 1, 11, Connell discloses a piece of multimedia content from either the first or second set of multimedia content bears a timestamp ([0036], video clips’ timestamps); and
editing multimedia content comprises: arranging the piece of multimedia content bearing a timestamp alongside another piece of multimedia content bearing another timestamp on the single project timeline; and combining the arranged pieces of multimedia content into a multimedia project (fig. 4, [0059], clips or segments of video files from different users/ sources are aligned on a timeline by a server).

Segal discloses the multimedia project is a live stream and content is streamed live content ([0095], a live stream); providing streamed live content captured at the swarm interface device as part of the live stream; providing streamed live content received from at least one of the plurality of swarm sources as part of the live stream (fig. 11B, [0031], [0032], [0070], presenter’s content and participants’ contents are combined into a composite video of a session and presented to all participants).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Segal’s teachings of live streaming to Connell’s teachings of aggregating videos with respect to time. One would have been motivated to do so to provide a useful case of aggregating live streaming content from users in situations such as live meetings or live conferencing, for example. 

Claim(s) 3, 13 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Connell in view of Segal and Wei (US 2017/0155927).

For claims 3, 13, in addition to the rationale in claims 1, 11, Connell does not disclose providing the first set of multimedia content comprises streaming live content captured at the swarm interface device to a swarm member of the plurality of swarm members. 
presenter’s content and participants’ contents are combined into a composite video of a session and presented to all participants), wherein streaming the live content comprises transmitting the stream over a peer-to-peer network (Segal, [0067], [0119], fig. 17B, peer-to-peer teleconferencing).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Segal’s teachings of live streaming to Connell’s teachings of aggregating videos with respect to time. One would have been motivated to do so to provide a useful case of aggregating live streaming content from users in situations such as live meetings or live conferencing, for example. 
Connell-Segal does not disclose streaming over a local peer-to-peer network.
Wei discloses streaming over a local peer-to-peer network ([0053], fig. 8).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Wei’s teachings of local P2P streaming to Connell-Segal’s teachings in order to simply adapt Connell-Segal’s teachings to a known environment of local P2P for video producing or streaming to take advantage of its high data transmission speed (Wei, [0038]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452